Citation Nr: 1711281	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  10-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel





INTRODUCTION

The appellant served in the Army National Guard (ARNG) of Louisiana from April 1972 to August 1972, with a period of active duty for training (ACDUTRA) from June 1972 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In September 2015, the Board remanded the claims for additional development and adjudicative action. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The September 2015 Board remand directed that the Veteran be afforded a VA medical opinion in order to determine the nature and likely etiology of the Veteran's claimed bilateral hearing loss and tinnitus. Unfortunately, in the April 2016 VA medical opinion provided, the examiner found that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to the Veteran's military service. Implicit in the examiner's opinion is that the Veteran's bilateral hearing loss and tinnitus pre-existed his active military service. These two issues are legally distinct and cannot be intertwined. 

Accordingly, the case is REMANDED for the following action:

1. The appellant must be afforded a VA medical opinion in order to clarify the etiology of his currently diagnosed bilateral hearing loss and tinnitus. All electronic records must be made available to the examiner, and the examiner must specify in the examination report that those records have been reviewed.

The examiner is instructed that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2016), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions. 38 C.F.R. § 3.304(b)(1). 

After a review of the entire evidence of record and with consideration of the appellant's statements, his military occupational specialty, and his in-service noise exposures, the examiner must provide an opinion as to the following:

(a) Is it clear and unmistakable that the appellant entered active military service with pre-existing hearing loss and/or tinnitus? The examiner is advised that the Veteran served on ACDUTRA from April 1972 to August 1972.

(b) If YES, is it clear and unmistakable that the appellant's pre-existing bilateral hearing loss and/or tinnitus WAS NOT aggravated beyond the natural progress of the disorder by his active military service? In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. The examiner is advised that the appellant served on ACDUTRA from April 1972 to August 1972.

(c) If the appellant DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing bilateral hearing loss and/or tinnitus, is it at least as likely as not (50 percent probability or greater) that the diagnosed bilateral hearing loss and/or tinnitus was incurred in or causally related to any incident during his period of ACDUTRA from June 1972 to August 1972, to include documented in-service treatment for left otitis media as well as in-service noise exposures. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

Another examination of the appellant should only be performed if deemed necessary by the person providing the opinion.

2. After the development requested has been completed, the RO must review the medical opinion to ensure that it is in complete compliance with the directives of this Remand. If the opinion is deficient in any manner, the RO must implement corrective procedures at once. 

3. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claims on appeal. If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




